DETAILED ACTION
This correspondence is in response to the communications received April 14, 2022.  Claims 1-20 are pending.  


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Applicant has made no claim to the benefit of an earlier filing date. 


Claim Rejections - 35 USC § 112
Applicant’s amendment has overcome the 112 rejections.  The 112 rejections are hereby withdrawn.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inoue et al. (US 7,554,139).

    PNG
    media_image1.png
    328
    686
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    309
    636
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    305
    645
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    559
    840
    media_image4.png
    Greyscale

Regarding claim 1, Inoue discloses in Figs. 8(a)-(c) and 9(b), shown above, a semiconductor device, comprising:

a substrate (1), comprising a planar portion (portion of 1, immediately beneath 90) and a plurality of pillar portions (80) on a periphery of the planar portion (80 are shown along periphery of 90), 

wherein the pillar portions are shaped as rectangular columns (80 as can be seen are rectangular in plan view), and corners of two of the pillar portions at the same side of the planar portion are aligned in a horizontal direction or a direction perpendicular to the horizontal direction (80 along each side of 90 are aligned in either horizontal or vertical directions); and

a semiconductor layer (90, ¶ 0086, “SiGe-containing layer (epitaxial layer)”) over the planar portion (90 over portion of 1 immediately under 90) and between the pillar portions-pillars (90 shown between plural 80).

Regarding claim 3, Inoue discloses the semiconductor device of claim 1, wherein the pillar portions are disposed at each side of the planar portion (80 are on all four sides of 90 as can be seen in at least Fig. 9b and in many of the figures of Inoue).

Regarding claim 4, Inoue discloses the semiconductor device of claim 1, wherein top surfaces of the pillar portions are substantially flush with a top surface of the semiconductor layer (top surfaces of 80 and 90 are coplanar as can be seen in Fig. 8(c)).

Regarding claim 5, Inoue discloses the semiconductor device of claim 1, wherein corners of two of the pillar portions at different sides of the planar portion are not aligned in the horizontal direction or the direction perpendicular to the horizontal direction (selecting any two 80 on different sides of 90 which are not horizontally or vertically aligned will result in a diagonal line between the two 80 element corners).

Regarding claim 6, Inoue discloses the semiconductor device of claim 1, wherein sidewalls of the two of the pillar portions are aligned in the horizontal direction or the direction perpendicular to the horizontal direction (sidewalls of any two 80 at one side of 90 align horizontally or vertically).

Regarding claim 8, Inoue discloses the semiconductor device of claim 1, wherein the semiconductor layer includes Si(1-X)GeX and X is between 0 and 1 (col. 9, lines 49-52, “ In the case where MOS transistors having high-mobility are to be fabricated as in the case of the present embodiment, it is preferable to set the Ge composition of SiGe to about 15 to 50%”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US 7,554,139) in view of Kuroda et al. (US 6,693,315).

Regarding claim 2, Inoue discloses the semiconductor device of claim 1, however it is unclear if Inoue discloses,
“wherein a top width and a bottom width of one of the pillar portions are substantially the same”.

    PNG
    media_image5.png
    776
    617
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    477
    598
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    336
    527
    media_image7.png
    Greyscale


Kuroda discloses in Figs. 1-3(b), wherein a top width and a bottom width of one of the pillar portions are substantially the same (dummy patterns DP are shown in Fig. 2 to have a same width at the top and at the bottom of each of the DP).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“wherein a top width and a bottom width of one of the pillar portions are substantially the same”,

in the invention or system of Inoue as taught by Kuroda, for the purpose of a wider surface of semiconductor material presented at the top surface so as to control dishing of the insulation layer films between the dummy patterns and the device area.

Regarding claim 16, Inoue discloses the semiconductor device of claim 15, wherein sizes of the pillar portions in width are different (this can be seen in at least Figs. 13 and 14, where 80 are small rectangles and longer shapes).  This is also shown by Kuroda in Figs. 1-3 where DP1 and DP2 have different widths.  

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of, 

“wherein sizes of the pillar portions in width are different”,

in the invention or system of Inoue as taught by Kuroda, for the purpose of improving flatness while not increasing manufacturing process timing.


Claims 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US 7,554,139).

Regarding claim 15, Inoue discloses in Figs. 8(a)-(c) and 9(b), shown above, a semiconductor device, comprising:

a substrate (1) comprising a planar portion (portion of 1 immediately under 90) and a plurality of pillar portions (80) on a periphery of the planar portion (80 are at periphery of 90), wherein the pillar portions are shaped as rectangular columns (80 are shown as rectangular in plan view and in cross sectional view), an imaginary connecting line is formed between corners of two of the pillar portions on opposite sides of the substrate, and the imaginary connecting line is neither parallel to nor perpendicular to a horizontal direction (selecting any two 80 on opposite sides of 90 which are not horizontally or vertically aligned will result in a diagonal line between the two 80 element corners);

a plurality of channel layers (device active region 50, which is in 90, is where transistors are being made, the transistors having channels) over the substrate (50/90 over 1) and between the pillar portions (50/90 between 80);

an isolation structure (STI) between the pillar portions and the channel layers (STI between 80 and 90).

The embodiments of Figs. 8 and 9 of Inoue do not explicitly disclose that channels and gates are formed in the active region 50, however this is the understand that the active regions will be transistors.  The transistors are shown in at least Figs. 3, 4, 10, 11 and 13-15, which have in the active regions (50), both gate (15, Fig. 4(a) and other figures shown as 15) and channels (13, Fig. 3(c)).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“a plurality of channel layers over the substrate …
a gate structure over the channel layers”,

in the invention or system of Inoue Figs. 8(a)-(c) and 9(b) as taught by Inoue Figs. 3, 4, 10, 11 and 13-15, for the purpose of disclosing the necessary features of a transistor that are required to be present to obtain basic functionality of the devices.

Regarding claim 17, Inoue discloses the semiconductor device of claim 15, wherein sidewalls of the two of the pillar portions on the opposite sides of the substrate are not aligned along the horizontal direction or a direction perpendicular to the horizontal direction (selecting any two 80 on opposite sides of 90 which are not horizontally or vertically aligned will result in a diagonal line between the two 80 element corners).

Regarding claim 18, Inoue discloses the semiconductor device of claim 15, wherein the semiconductor layer includes Si(1-X)GeX and X is between 0 and 1 (col. 9, lines 49-52, “ In the case where MOS transistors having high-mobility are to be fabricated as in the case of the present embodiment, it is preferable to set the Ge composition of SiGe to about 15 to 50%”).

Regarding claim 19, Inoue discloses the semiconductor device of claim 15, wherein top surfaces of the pillar portions are substantially flush with a top surface of the semiconductor layer (top surfaces of 80 and 90 are coplanar as can be seen in Fig. 8(c)).

Regarding claim 20, Inoue discloses the semiconductor device of claim 15, wherein corners of two of the pillar portions at the same side of the planar portion are aligned in the horizontal direction or the direction perpendicular to the horizontal direction (two 80 at the same side of 90 are aligned in the horizontal direction, if the side is horizontal and vertical if the side is vertical).


Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 9-14 are allowed.

The following is an Examiner's statement of reasons for allowance: The semiconductor device as recited in the claims of the instant invention fail to be taught by the prior art cited of interest. 
Regarding claim 9, the prior art of Inoue discloses a similar semiconductor device, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the combination of claimed features in conjunction with,
“the semiconductor layer has at least one misfit defect along the first imaginary connecting line in the periphery region”.


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797. The examiner can normally be reached M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B Green can be reached on (571) 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EDUARDO A RODELA/Primary Examiner, Art Unit 2893